Citation Nr: 0825228	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of facial 
and shoulder wounds.

3.  Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder.

4. Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  While the veteran did receive training to 
serve in combat there is no evidence verifying that he 
actually served in combat, or that he was awarded the combat 
infantryman's badge, or any other award for combat service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

Without identifying the evidence used to independently verify 
the veteran's claimed in-service stressor, service connection 
for post traumatic stress disorder  was granted by rating 
action in August 2001 and a 30 percent rating was assigned.

In December 2002 the veteran claimed entitlement to service 
connection for a bilateral knee disorder, and residuals of 
facial and shoulder wounds as a result of "combat" 
injuries; hypertension to include as secondary to post 
traumatic stress disorder; entitlement to an evaluation in 
excess of 50 percent for post traumatic stress disorder; and 
a total disability evaluation based upon individual 
unemployability.

By rating action in August 2003 the rating for post traumatic 
stress disorder was increased to 50 percent.  A March 2003 
rating action among other issues, denied entitlement to 
service connection for a bilateral knee disorder, residuals 
of wounds to the face and shoulder, hypertension, and 
individual unemployability.

In February 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO. A 
transcript of that hearing is of record.  The case was 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2008) and 38 C.F.R. § 20.900 (2007) in light of 
the appellant's advanced age.

The question of the veteran's entitlement to individual 
unemployability is deferred pending completion of the 
development outlined below.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
bilateral knee disorder, and residuals of facial and shoulder 
wounds.  He has testified that in a mortar attack, i.e., an 
unverified stressor claimed to have caused post traumatic 
stress disorder, he incurred bilateral knee injuries, and 
facial and left shoulder wounds.  He testified that a 
landmine or a mortar blew up in front of him, threw him about 
30 to 35 feet, and caused the loss of vision in one eye, a 
loss of hearing, and a loss of almost all clothing.  He 
further testified that he was evacuated by helicopter to an 
aid station where they treated his wounds.  

Significantly, despite the fact that this unverified event 
was used to grant entitlement to service connection for post 
traumatic stress disorder, there are no service treatment 
records showing any treatment or injuries suffered in a 
mortar attack.  This mortar incident is detailed in an 
unverified January 2003 stressor statement.   

Review of the record further reveals no evidence of any 
bilateral knee disorder, or facial or shoulder wounds as a 
result of combat injuries.  The record does note a minor 
right leg injury as a result of a motorcycle accident in 
January 1952 prior to his overseas service.  

The claims folder includes some evidence of fire damage to 
the available medical records. Where service medical records 
may be missing, there is a heightened duty to assist the 
veteran in development of his claim, to explain findings and 
conclusions, and to consider carefully the benefit of the 
doubt. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In light of the available evidence, the Board finds that the 
claim of entitlement to service connection for wounds 
requires that efforts be undertaken to verify the in-service 
event described by the veteran, and that a medical opinion 
should be secured to determine whether the appellant has a 
current, chronic bilateral knee disorder, and/or facial and 
shoulder wound residuals, as well as the relationship, if 
any, between any current disorder and service.

As noted above, the grant of service connection for post 
traumatic stress disorder may have been based on an 
unverified stressor.  Given that the unverified stressor is 
also claimed to be the source of other disabilities, 
additional development is in order to try and verify that 
event, and a new VA examination is in order to determine the 
nature and extent of any post traumatic stress disorder 
caused by a independently verified in-service stressor.  

Further, given that the most recent treatment records in the 
file are Vet Center Intake records dating from September 
2005, copies of any available VA records subsequent thereto 
need to be obtained and incorporated in the claims file.  38 
U.S.C.A. § 5103A (West 2002 & Supp 2008).

On remand the RO must ensure that proper notice of the 
specific rating criteria, as well as the criteria to grant 
entitlement to service connection on a secondary basis has 
been provided to the appellant in accordance with the 
Veterans Claims Assistance Act of 2000, and decisions of the 
United States Court of Appeals for Veterans Claims which 
interpret that Act.

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed 
to establish entitlement to service 
connection for hypertension secondary to 
service connected PTSD; and an increased 
disability rating.

2.  The RO must contact the National 
Personnel Records Center, and any other 
appropriate agency, to include the U. S. 
Army & Joint Services Records Research 
Center, the obtain service medical and 
personnel records which would 
independently corroborate the claimed in-
service wounds and combat service.  If no 
service records can be found, or if they 
have been lost or destroyed, ask for 
specific confirmation of that fact.  The 
National Personnel Records Center, and 
the U. S. Army & Joint Services Records 
Research Center should be requested to 
review all available alternative records 
in attempting to corroborate the 
appellant's claim of combat service.

3. The RO should invite the claimant and 
his representative to identify the 
location of any pertinent, not previously 
submitted medical records regarding 
treatment for knee disorders, and facial 
and shoulder wounds, and provide VA with 
the necessary authorizations to associate 
this information with the record.  The 
appellant, of course, is invited to offer 
medical opinion evidence which concludes, 
with supporting reasons and bases that he 
has a bilateral knee disorder, or facial 
and shoulder wound residual due to 
service.  The veteran is also invited to 
supply evidence that would verify his 
claimed service in combat.  

4.  VA should obtain any VA or Vet Center 
treatment records pertaining to care for 
a bilateral knee disorder, or residuals 
of facial and shoulder wounds.  In 
addition all psychiatric treatment 
records from September 2005 to the 
present should be secured for association 
with the veteran's claims file.

5.  After any available records are 
associated with the claims file, the 
veteran should be provided a VA 
examination to study his face, shoulders, 
and knees in order to determine the 
nature and etiology of any diagnosed 
disability.  The claims folder and a copy 
of this remand are to be provided to the 
physician for review in conjunction with 
the examinations.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail. Based on examination findings, 
historical records, and medical 
principles, the physician must prepare a 
comprehensive medical opinion, with full 
rationale, addressing whether it is at 
least as likely as not that any diagnosed 
facial wound, shoulder wound, or knee 
disorder is related to the veteran's 
service. A complete rationale must be 
provided for all opinions given.

6.  The RO shall prepare a report which 
identifies any independently verified in-
service stressor.  Thereafter, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his post traumatic 
stress disorder.  The claims folder and a 
copy of this remand are to be provided to 
the physician for review in conjunction 
with the examinations.  All indicated 
studies should be performed, to include a 
full psychiatric evaluation.  Based on 
the medical findings and a review of the 
claims folder, the examiner is to render 
an opinion as to what effect post 
traumatic stress disorder has on the 
veteran's social and industrial 
adaptability. The examiner must attempt 
to differentiate symptoms and pathology 
due to the veteran's nonservice-connected 
dementia and personality disorders.  The 
examiner must assign a Global Assessment 
of Functioning score which addresses the 
impact of post traumatic stress disorder 
alone.  If post traumatic stress disorder 
is diagnosed, but no stressor has been 
independently verified by the RO the 
examiner must address the evidence that 
supports an in-service stressor to 
justify a diagnosis of post traumatic 
stress disorder.  If the psychiatrist 
cannot differentiate between symptoms due 
to post traumatic stress disorder and 
symptoms due to the veteran's nonservice-
connected dementia and personality 
disorders without resorting to 
speculation, he or she should so state. 
The psychiatrist must provide a 
comprehensive rationale for any opinion 
expressed.

7. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8. Thereafter, the RO should readjudicate 
the issues on appeal. If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative. 
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

